14‐3599 
United States v. Martoma  


                       UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 

                                   _______________ 

                             August Term, 2016 
                                            
 (Argued: October 28, 2015 and May 9, 2017                Decided: August 23, 2017 
                                        
                          Amended: June 25, 2018) 
                                            
                             Docket No. 14‐3599 
                                        
                              _______________ 
                                            
                         UNITED STATES OF AMERICA, 
                                            
                                  Appellee, 
 
                                    – v. – 
 
                            MATHEW MARTOMA, 
                                            
                             Defendant‐Appellant. 

                                   _______________ 
        
B e f o r e: 
        
                KATZMANN, Chief Judge, POOLER and CHIN, Circuit Judges. 
                                           
                                  ______________ 
        
        Defendant‐appellant Mathew Martoma appeals from a judgment of 
conviction entered on September 9, 2014 in the United States District Court for 
the Southern District of New York (Gardephe, J.). Martoma was found guilty, 
after a jury trial, of one count of conspiracy to commit securities fraud in 
violation of 18 U.S.C. § 371 and two counts of securities fraud in violation of 
15 U.S.C. §§ 78j(b) & 78ff in connection with an insider trading scheme. After 
Martoma was convicted, this Court issued a decision in United States v. 
Newman, 773 F.3d 438 (2d Cir. 2014), which elaborated on the Supreme 
Court’s ruling in Dirks v. S.E.C., 463 U.S. 646 (1983), concerning liability for a 
“tippee” who trades on confidential information obtained from an insider, or 
a “tipper.”  
        On appeal, Martoma argues that the jury in his case was not properly 
instructed and that the evidence presented at his trial was insufficient to 
sustain his conviction. Martoma contends that the jury instructions ran afoul 
of Newman by allowing the jury to find that a tipper receives a “personal 
benefit” from gifting inside information even where the tipper and tippee do 
not share a “meaningfully close personal relationship.” He further argues that 
the evidence at trial was insufficient to sustain a conviction under any theory 
of personal benefit. 
        We conclude that the jury instructions are inconsistent with Newman. 
That decision held that a personal benefit in the form of “a gift of confidential 
information to a trading relative or friend” requires proof that the tipper and 
tippee share a “meaningfully close personal relationship.” 773 F.3d at 452. 
Newman explained that this standard “requires evidence of ‘a relationship 
between the insider and the recipient that suggests a quid pro quo from the 
latter, or an intention to benefit the [latter].’” Id. Thus, Martoma’s jury 
instructions were erroneous, not because they omitted the term 
“meaningfully close personal relationship,” but because they allowed the jury 
to convict based solely on evidence of friendship without also requiring either 
that the tipper and tippee shared a quid pro quo‐like relationship or that the 
tipper intended to benefit the tippee. 
        We nonetheless conclude that this instructional error did not affect 
Martoma’s substantial rights. At trial, the government presented compelling 
evidence that at least one tipper shared a relationship suggesting a quid pro 
quo with Martoma. For the same reason, Martoma’s challenge to the 


                                          2 
       
sufficiency of the personal‐benefit evidence fails. The government also 
presented sufficient evidence for a rational trier of fact to conclude that at 
least one tipper received a personal benefit by disclosing inside information 
with the intention to benefit Martoma. Accordingly, the judgment of the 
district court is AFFIRMED. 
        
       Judge Pooler dissents in a separate opinion.  
              _______________ 
              

             ROBERT ALLEN and ARLO DEVLIN‐BROWN, Assistant United States 
                   Attorneys, (Megan Gaffney, Michael A. Levy, and 
                   Margaret Garnett, Assistant United States Attorneys, on the 
                   brief), for Geoffrey S. Berman, United States Attorney for 
                   the Southern District of New York, New York, NY, for 
                   Appellee. 
              
             PAUL D. CLEMENT (Erin E. Murphy, Harker Rhodes, and Edmund 
                   G. LaCour, Jr., on the brief), Kirkland & Ellis LLP, 
                   Washington, DC; Alexandra A.E. Shapiro, Eric S. Olney, 
                   and Jeremy Licht, Shapiro Arato LLP, New York, NY; 
                   Charles J. Ogletree, Jr., Cambridge, MA, for Defendant‐
                   Appellant. 
             _______________ 

KATZMANN, Chief Judge:  

      Defendant‐appellant Mathew Martoma was convicted, following a 

four‐week jury trial, of one count of conspiracy to commit securities fraud in 

violation of 18 U.S.C. § 371 and two counts of securities fraud in violation of 

15 U.S.C. §§ 78j(b) & 78ff in connection with an insider trading scheme. On 




                                          3 
       
appeal, Martoma argues that the jury was improperly instructed and that 

there was insufficient evidence to sustain his conviction.  

       Martoma’s contentions focus on the “personal benefit” element of 

insider trading law. In Dirks v. S.E.C., the Supreme Court held that a 

“tippee”—someone who receives confidential information from a corporate 

insider, or “tipper,” and then trades on the information—can be held liable 

under the insider trading laws “only when the insider has breached his 

fiduciary duty to the shareholders by disclosing the information to the tippee 

and the tippee knows or should know that there has been a breach.” 463 U.S. 

646, 660 (1983). “[T]he test” for whether there has been a breach of the tipper’s 

duty “is whether the [tipper] personally will benefit, directly or indirectly, 

from his disclosure” to the tippee. Id. at 662. Dirks set forth several personal 

benefits that could prove the tipper’s breach, including, for example, “a 

relationship” between the tipper and tippee “that suggests a quid pro quo from 

the latter,” the tipper’s “intention to benefit” the tippee, and “a gift of 

confidential information to a trading relative or friend” where “[t]he tip and 

trade resemble trading by the insider himself followed by a gift of the profits 

to the recipient.” Id. at 664.  


                                            4 
        
      Martoma first argues that the jury in his case was not properly 

instructed in light of the Second Circuit’s decision in United States v. Newman, 

773 F.3d 438 (2d Cir. 2014). Martoma asserts that, under Newman, evidence 

that the tipper made a gift of inside information to a trading relative or friend 

establishes a “personal benefit” only if tipper and tippee share a 

“meaningfully close personal relationship.” See Newman, 773 F.3d at 452. 

Martoma contends that the jury instructions were flawed because they did not 

qualify that evidence of a gift to a trading relative or friend establishes a 

personal benefit only where there is a “meaningfully close personal 

relationship.” Second, Martoma argues that the evidence at trial was 

insufficient to sustain a conviction under any theory of personal benefit. 

      We agree that the jury instructions are inconsistent with Newman, 

though not for the reasons Martoma advances. Newman held that a personal 

benefit in the form of “a gift of confidential information to a trading relative 

or friend,” see Dirks, 463 U.S. at 664, requires proof that the tipper and tippee 

shared what the decision called a “meaningfully close personal relationship,” 

see Newman, 773 F.3d at 452. The Court explained that this standard “requires 

evidence of ‘a relationship between the insider and the recipient that suggests 


                                           5 
       
a quid pro quo from the latter, or an intention to benefit the [latter].’” Id. 

(quoting United States v. Jiau, 734 F.3d 147, 153 (2d Cir. 2013) (quoting Dirks, 

463 U.S. at 664)). Thus, Martoma’s jury instructions were erroneous, not 

because they omitted the term “meaningfully close personal relationship,” but 

because they allowed the jury to find a personal benefit in the form of a “gift 

of confidential information to a trading relative or friend” without requiring 

the jury to find either that tipper and tippee shared a relationship suggesting 

a quid pro quo or that the tipper gifted confidential information with the 

intention to benefit the tippee.  

      We nonetheless conclude that this instructional error did not affect 

Martoma’s substantial rights. At trial, the government presented compelling 

evidence that at least one tipper received a different type of personal benefit 

from disclosing inside information: $70,000 in “consulting fees.” This 

evidence establishes the existence of a relationship suggesting a quid pro quo 

between the tipper and tippee. For this reason, Martoma’s challenge to the 

sufficiency of the personal‐benefit evidence fails. Moreover, the government 

presented sufficient evidence for a rational trier of fact to conclude that at 

least one tipper received a personal benefit by disclosing inside information 


                                             6 
       
with the intention to benefit Martoma. Accordingly, we AFFIRM the 

judgment of the district court.  

                                    BACKGROUND 

          Martoma’s convictions stem from an insider trading scheme involving 

securities of two pharmaceutical companies, Elan Corporation, plc (“Elan”) 

and Wyeth, that were jointly developing an experimental drug called 

bapineuzumab to treat Alzheimer’s disease. Martoma worked as a portfolio 

manager at S.A.C. Capital Advisors (“SAC”), a hedge fund owned and 

managed by Steven A. Cohen. In that capacity, Martoma managed an 

investment portfolio with buying power of between $400 and $500 million 

that was focused on pharmaceutical and healthcare companies. He also 

recommended investments to Cohen, who managed SAC’s largest portfolio. 

While at SAC, Martoma began to acquire shares in Elan and Wyeth in his 

portfolio and recommended that Cohen acquire shares in the companies as 

well.  

          In order to obtain information about bapineuzumab, Martoma 

contacted expert networking firms and arranged paid consultations with 

doctors knowledgeable about Alzheimer’s disease, including two who were 


                                          7 
           
working on the bapineuzumab clinical trial. Dr. Sidney Gilman, chair of the 

safety monitoring committee for the bapineuzumab clinical trial, participated 

in approximately 43 consultations with Martoma at the rate of around $1,000 

per hour.1  As a member of the safety monitoring committee, Dr. Gilman had 

an obligation to keep the results of the clinical trial confidential. His 

consulting contract reiterated that he was not to disclose any confidential 

information in a consultation. He nevertheless provided Martoma, whom he 

knew to be an investment manager seeking information to help make 

securities trading decisions, with confidential updates on the drug’s safety 

that he received during meetings of the safety monitoring committee. Dr. 

Gilman also shared with Martoma the dates of upcoming safety monitoring 

committee meetings, which allowed Martoma to schedule consultations with 

Dr. Gilman shortly after each one.  Another consultant, Dr. Joel Ross, one of 

the principal investigators on the clinical trial, met with Martoma on many 

occasions between 2006 and July 2008 and charged approximately $1,500 per 



                                                    

      1   Martoma did not pay Dr. Gilman or any other consultant directly. Instead, 
SAC would pay the expert networking firm, and the expert networking firm would 
        
in turn pay Dr. Gilman and the other consultants.  

                                                       8 
hour. Like Dr. Gilman, Dr. Ross had an obligation to maintain the 

confidentiality of information about the bapineuzumab clinical trial. 

Nevertheless, during their consultations, Dr. Ross provided Martoma with 

information about the clinical trial, including information about his patients’ 

responses to the drug and the total number of participants in the study, that 

Dr. Ross recognized was not public.  

      On June 17, 2008, Elan and Wyeth issued a press release regarding the 

results of “Phase II” of the bapineuzumab clinical trial. The press release 

described the preliminary results as “encouraging,” with “clinically 

meaningful benefits in important subgroups” of Alzheimer’s patients with 

certain genetic characteristics, but indicated that the drug had not proven 

effective in the general population of Alzheimer’s patients. J.A. 547.  The press 

release further stated that the results of the trials would be presented in 

greater detail at the International Conference on Alzehimer’s Disease to be 

held on July 29, 2008. Elan’s share price increased following the press release.  

      In mid‐July of 2008, the sponsors of the bapineuzumab trial selected Dr. 

Gilman to present the results at the July 29 conference. It was only at this 

point that Dr. Gilman was unblinded as to the final efficacy results of the trial. 


                                          9 
       
Dr. Gilman was “initially euphoric” about the results, but identified “two 

major weaknesses in the data” that called into question the efficacy of the 

drug as compared to the placebo. Tr. 1419–20. On July 17, 2008, the day after 

being unblinded to the results, Dr. Gilman spoke with Martoma for about 90 

minutes by telephone about what he had learned. That same day, Martoma 

purchased a plane ticket to see Dr. Gilman in person at his office in Ann 

Arbor, Michigan. That meeting occurred two days later, on July 19, 2008. At 

that meeting, Dr. Gilman showed Martoma a PowerPoint presentation 

containing the efficacy results and discussed the data with him in detail.  

      The next morning, Sunday, July 20, Martoma sent Cohen, the owner of 

SAC, an email with “It’s important” in the subject line and asked to speak 

with him by telephone. The two had a telephone conversation lasting about 

twenty minutes, after which Martoma emailed Cohen a summary of SAC’s 

Elan and Wyeth holdings. The day after Martoma spoke to Cohen, on July 21, 

2008, SAC began to reduce its position in Elan and Wyeth securities and 

entered into short‐sale and options trades that would be profitable if Elan’s 

and Wyeth’s stock fell.  




                                         10 
       
      Dr. Gilman publicly presented the final results from the bapineuzumab 

trial at the International Conference on Alzehimer’s Disease in the afternoon 

of July 29, 2008. Elan’s share price began to decline during Dr. Gilman’s 

presentation and at the close of trading the next day, the share prices of Elan’s 

and Wyeth had declined by about 42% and 12%, respectively. The trades that 

Martoma and Cohen made in advance of the announcement resulted in 

approximately $80.3 million in gains and $194.6 million in averted losses for 

SAC. Martoma personally received a $9 million bonus based in large part on 

his trading activity in Elan and Wyeth.  

      At Martoma’s trial, the district court instructed the jury on the personal 

benefit element of insider trading law as follows:  

             If  you  find  that  Dr.  Gilman  or  Dr.  Ross  disclosed 
             material,  non‐public  information  to  Mr.  Martoma, 
             you  must  then  determine  whether  the  government 
             proved  beyond  a  reasonable  doubt  that  Dr.  Gilman 
             and Dr. Ross received or anticipated receiving some 
             personal  benefit,  direct  or  indirect,  from  disclosing 
             the material, non‐public information at issue.  
              
             The benefit may, but need not be, financial or tangible 
             in  nature;  it  could  include  obtaining  some  future 
             advantage,  developing  or  maintaining  a  business 
             contact  or  a  friendship,  or  enhancing  the  tipper’s 
             reputation. 


                                            11 
       
                      
              A  finding  as  to  benefit  should  be  based  on  all  the 
              objective  facts  and  inferences  presented  in  the  case. 
              You may find that Dr. Gilman or Dr. Ross received a 
              direct  or  indirect  personal  benefit  from  providing 
              inside information to Mr. Martoma if you find that Dr. 
              Gilman  or  Dr.  Ross  gave  the  information  to  Mr. 
              Martoma with the intention of benefiting themselves 
              in some manner, or with the intention of conferring a 
              benefit on Mr. Martoma, or as a gift with the goal of 
              maintaining or developing a personal friendship or a 
              useful networking contact.  
               
Tr. 3191.  

       After Martoma was convicted and while his appeal was pending, this 

Court decided United States v. Newman, 773 F.3d 438 (2d Cir. 2014), an insider 

trading case that considered one of the personal benefits described in Dirks 

and mentioned in Martoma’s jury instructions—making a “gift” of inside 

information to “a trading relative or friend.”2 This Court stated:  

                  To  the  extent  Dirks  suggests  that  a  personal  benefit 
                  may be inferred from a personal relationship between 
                  the  tipper  and  tippee,  where  the  tippee’s  trades 
                  ‘resemble trading by the insider himself followed by 
                  a gift of the profits to the recipient,’ see 463 U.S. at 664, 
                  we hold that such an inference is impermissible in the 
                  absence  of  proof  of  a  meaningfully  close  personal 
                                                     

       2 For convenience, we sometimes refer to this as the “gift theory” of personal 
        
benefit. 

                                               12 
             relationship  that  generates  an  exchange  that  is 
             objective,  consequential,  and  represents  at  least  a 
             potential  gain  of  a  pecuniary  or  similarly  valuable 
             nature.  

773 F.3d at 452. An initial round of briefing focused in large part on whether 

Martoma’s conviction could stand in light of this passage from Newman. 

      Shortly thereafter, the Supreme Court decided Salman v. United States, 

137 S. Ct. 420 (2016), another case involving the gift theory. The defendant, 

relying on Newman, urged the Supreme Court to hold that a “‘gift of 

confidential information to a trading relative or friend’” is insufficient to 

establish insider trading liability “unless the tipper’s goal in disclosing inside 

information [wa]s to obtain money, property, or something of tangible value.” 

Id. at 426 (quoting Dirks, 463 U.S. at 664). The Supreme Court rejected the 

defendant’s argument and “adhere[d] to Dirks,” id. at 427, observing that “[t]o 

the extent the Second Circuit held that the tipper must also receive something 

of a ‘pecuniary or similarly valuable nature’ in exchange for a gift to family or 

friends, . . . this requirement is inconsistent with Dirks,” id. at 428 (quoting 

Newman, 773 F.3d at 452); see also id. (“Here, by disclosing confidential 

information as a gift to his brother with the expectation that he would trade 




                                           13 
       
on it, Maher breached his duty of trust and confidence to Citigroup and its 

clients . . . .”).  

        The government now takes the position that Salman fully abrogated 

Newman’s interpretation of the personal benefit element, whereas Martoma 

argues that Newman’s “meaningfully close personal relationship” standard 

survived Salman. However, because there are many ways to establish a 

personal benefit, we conclude that we need not decide whether Newman’s 

gloss on the gift theory is inconsistent with Salman. At trial, the government 

presented compelling evidence that Dr. Gilman received a different type of 

personal benefit: $70,000 in consulting fees, which can be seen either as 

evidence of a quid pro quo‐like relationship, or simply advance payments for 

the tips of inside information that Dr. Gilman went on to supply.3 The 

government also introduced sufficient evidence to prove Dr. Gilman received 

a personal benefit by disclosing inside information with the intention to 




                                                      

         The parties focus primarily on Dr. Gilman because it was Dr. Gilman, not 
        3

Dr. Ross, who gave Martoma the final efficacy data that led Martoma to reduce 
       
SAC’s position in Elan and Wyeth.  

                                                         14 
benefit Martoma. We accordingly conclude that Martoma has provided no 

basis for his judgment of conviction to be vacated or reversed.  

                                    DISCUSSION 

      As noted above, Martoma challenges both the adequacy of the district 

court’s jury instructions and the sufficiency of the evidence presented at trial. 

“We review a jury charge in its entirety and not on the basis of excerpts taken 

out of context.” United States v. Mitchell, 328 F.3d 77, 82 (2d Cir. 2003) (quoting 

United States v. Zvi, 168 F.3d 49, 58 (2d Cir. 1998)). “A conviction based on a 

general verdict is subject to challenge if the jury was instructed on alternative 

theories of guilt and may have relied on an invalid one.” Hedgpeth v. Pulido, 

555 U.S. 57, 58 (2008). Such a challenge, however, is subject to harmless error 

review. See id. at 58, 61–62. And because Martoma raises his challenge to the 

jury instructions for the first time on appeal, we review only for plain error. 

United States v. Vilar, 729 F.3d 62, 70 (2d Cir. 2013). Under the plain error 

standard, an appellant must demonstrate that “(1) there is an error; (2) the 

error is clear or obvious, rather than subject to reasonable dispute; (3) the 

error affected the appellant’s substantial rights . . . ; and (4) the error seriously 




                                           15 
       
affects the fairness, integrity or public reputation of judicial proceedings.”4 

United States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation marks and 

alteration omitted). “[W]e look not to the law at the time of the trial court’s 

decision to assess whether the error was plain, but rather, to the law as it 

exists at the time of review.” Vilar, 729 F.3d at 71. Even with respect to an 

instructional error that “incorrectly omitted an element of the offense,” we 

will not overturn a conviction “if we find that the jury would have returned 

the same verdict beyond a reasonable doubt,” and thus that “the error did not 

affect [the defendant’s] substantial rights.” Nouri, 711 F.3d at 139–40 (internal 

quotation marks omitted). 




                                                     

       4   In the past, we have stated that “[w]here . . . the source of an alleged jury 
instruction error is a supervening decision, we employ a ‘modified plain‐error rule, 
under which the government, not the defendant, bears the burden to demonstrate 
that the error . . . was harmless.’” United States v. Mahaffy, 693 F.3d 113, 136 (2d Cir. 
2012) (second alteration in original). We have “on at least twenty‐two occasions,” 
Vilar, 729 F.3d at 71 n.5, observed that the Supreme Court’s decision in Johnson v. 
United States, 520 U.S. 461 (1997), “called into question the modified plain error 
standard of review,” United States v. Botti, 711 F.3d 299, 308 (2d Cir. 2013). Here, as in 
the past, “[b]ecause we would reach the same conclusion under either standard, we 
need not resolve that question.” United States v. Nouri, 711 F.3d 129, 138 n.2 (2d Cir. 
         
2013).  

                                                        16 
      With respect to Martoma’s second argument, a defendant challenging 

the sufficiency of the evidence “bears a heavy burden,” and “the standard of 

review is exceedingly deferential.” United States v. Coplan, 703 F.3d 46, 62 (2d 

Cir. 2012) (internal quotation marks omitted). “In evaluating a sufficiency 

challenge, we ‘must view the evidence in the light most favorable to the 

government, crediting every inference that could have been drawn in the 

government’s favor, and deferring to the jury’s assessment of witness 

credibility and its assessment of the weight of the evidence.’” Id. (quoting 

United States v. Chavez, 549 F.3d 119, 124 (2d Cir. 2008)). “Although sufficiency 

review is de novo, we will uphold the judgment[] of conviction if ‘any rational 

trier of fact could have found the essential elements of the crime beyond a 

reasonable doubt.’” Id. (citation omitted) (quoting Jackson v. Virginia, 443 U.S. 

307, 319 (1979)). “A judgment of acquittal is warranted only if the evidence 

that the defendant committed the crime alleged is nonexistent or so meager 

that no reasonable jury could find guilt beyond a reasonable doubt.” Jiau, 734 

F.3d at 152 (alteration and internal quotation marks omitted).   




                                          17 
       
                                       I.          

      We first turn to Martoma’s challenge to the district court’s jury 

instructions, which focuses on Dirks’ statement that the personal benefit 

necessary to establish insider trading liability in a tipping case can be inferred 

from a “gift of confidential information to a trading relative or friend.” Dirks, 

463 U.S. at 663–64; see also Salman, 137 S. Ct. at 428. Martoma argues that the 

district court’s jury instructions ran afoul of this Court’s decision in Newman 

by permitting the jury to conclude that a gift of confidential information given 

with the goal of “developing or maintaining . . . a friendship” qualifies as a 

personal benefit. According to Martoma, the jury should have been instructed 

that the tipper and tippee must share a “meaningfully close personal 

relationship” in order to find a personal benefit based on a gift of inside 

information to a friend.  

      A. The Personal Benefit Requirement 

      The Supreme Court long ago held that there is no “general duty 

between all participants in market transactions to forgo actions based on 

material, nonpublic information.” Chiarella v. United States, 445 U.S. 222, 233 

(1980). However, the “traditional” or “classical theory” of insider trading 


                                            18 
       
provides that a corporate insider violates § 10(b) of the Securities Exchange 

Act of 1934, 15 U.S.C. § 78j(b), and Rule 10b‐5, 17 C.F.R. § 240.10b‐5 (2017), 

when he “trades in the securities of his corporation on the basis of material, 

non‐public information” because “a relationship of trust and confidence 

[exists] between the shareholders of a corporation and those insiders who 

have obtained confidential information by reason of their position with that 

corporation.” United States v. O’Hagan, 521 U.S. 642, 651–52 (1997) (alteration 

in original) (quoting Chiarella, 445 U.S. at 228). Similarly, the 

“misappropriation theory” of insider trading provides “that a person . . . 

violates § 10(b) and Rule 10b‐5[] when he misappropriates confidential 

information for securities trading purposes, in breach of a duty owed to the 

source of the information.” Id. at 652. It is thus the breach of a fiduciary duty 

or other “duty of loyalty and confidentiality” that is a necessary predicate to 

insider trading liability. See id.5 


                                                     

       5   Although many of the cases refer to “insiders” and “fiduciary” duties 
because those cases involve the “classical theory” of insider trading, the Dirks 
articulation of tipper and tippee liability also applies under the misappropriation 
theory, where the misappropriator violates some duty owed to the source of the 
information. See S.E.C. v. Obus, 693 F.3d 276, 286–88 (2d Cir. 2012); see also Newman, 
        
773 F.3d at 445–46. 

                                                        19 
      The personal benefit element has its origin in Dirks, where the Supreme 

Court examined how a recipient of inside information who was not himself a 

corporate insider—i.e., a tippee—can acquire a duty to disclose or abstain 

from trading. The Supreme Court held that a tippee acquires the duty to 

disclose or abstain only if the insider disclosed the confidential information in 

breach of a fiduciary duty to the firm. Dirks, 463 U.S. at 660–61. “Whether 

disclosure is a breach of duty,” the Supreme Court explained, “depends in 

large part on the purpose of the disclosure.” Id. at 662. The personal benefit 

requirement is designed to test the propriety of the tipper’s purpose. See id. at 

661–63. This logic is sound. A firm’s confidential information belongs to the 

firm itself, and an insider entrusted with it has a fiduciary duty to use it only 

for firm purposes. The insider who personally benefits—i.e., whose purpose is 

to help himself—from disclosing confidential information therefore breaches 

that duty; the insider who discloses for a legitimate corporate purpose does 

not. Identifying personal benefits is not, however, the central focus of insider 

trading law, but simply how courts and juries analyze breaches of fiduciary 

duty.  




                                          20 
       
      The Supreme Court defined personal benefit broadly. As noted above, 

the test for a personal benefit is whether objective evidence shows that “the 

insider personally will benefit, directly or indirectly, from his disclosure” of 

confidential information to the tippee. Id. at 662. Dirks set forth numerous 

examples of personal benefits that prove the tipper’s breach: a “pecuniary 

gain,” a “reputational benefit that will translate into future earning,” a 

“relationship between the insider and the recipient that suggests a quid pro quo 

from the latter,” the tipper’s “intention to benefit the particular recipient,” 

and a “gift of confidential information to a trading relative or friend” where 

“[t]he tip and trade resemble trading by the insider himself followed by a gift 

of the profits to the recipient.” Id. at 663–64. The tipper’s personal benefit need 

not be pecuniary in nature. See Salman, 137 S. Ct. at 428. 

      We have applied Dirks to uphold a wide variety of personal benefits. 

We held that a jury could infer a personal benefit from the fact that a tipper 

“hoped to curry favor with his boss,” Obus, 693 F.3d at 292, and from the fact 

that another tipper and the tippee “were friends from college,” id. at 291. We 

found evidence of a personal benefit sufficient where the tippee gave one 

tipper “an iPhone, live lobsters, a gift card, and a jar of honey,” and where the 


                                          21 
       
tippee had another tipper admitted into an investment club where the tipper 

“had the opportunity to access information that could yield future pecuniary 

gain” (even though he never realized that opportunity). Jiau, 734 F.3d at 153. 

In another case, we held that the government “need not show that the tipper 

expected or received a specific or tangible benefit in exchange for the tip,” and 

that the personal benefit element is satisfied where there is evidence that the 

tipper “intend[ed] to benefit the . . . recipient.” S.E.C. v. Warde, 151 F.3d 42, 48 

(2d Cir. 1998) (internal quotation marks omitted). 

       As we understand the dissent, our core disagreement is over whether 

intent to benefit is a standalone personal benefit under Dirks. The dissent 

argues that it is not, claiming instead that the correct formulation is a 

“relationship . . .  that suggests . . . an intention to benefit” the tippee. See 

Dissent, slip. op. at 10–12. The key sentence of Dirks is admittedly ambiguous, 

and we acknowledge that the dissent has offered a plausible reading. See 463 

U.S. at 664 (“For example, there may be a relationship between the insider 

and the recipient that suggests a quid pro quo from the latter, or an intention to 

benefit the particular recipient.”). But that is not the only reading. The comma 

separating the “intention to benefit” and “relationship . . . suggesting a quid 


                                            22 
        
pro quo” phrases can be read to sever any connection between them. The 

sentence, so understood, effectively reads, “there may be a relationship 

between the insider and the recipient that suggests a quid pro quo from the 

latter, or there may be an intention to benefit the particular recipient.” And 

that is the reading this Court adopted in Warde, where we read the “intention 

to benefit” language independently of the language of relationships: “The 

‘benefit’ element of § 10(b) is satisfied when the tipper ‘intend[s] to benefit 

the . . . recipient’ or ‘makes a gift of confidential information to a trading 

relative or friend.’”6 Warde, 151 F.3d at 48 (quoting Dirks, 463 U.S. at 664). We 

adhere to Warde.  

       Our understanding is also more consonant with Dirks as a whole. 

Because the existence of a breach “depends in large part on the purpose of the 

disclosure,” Dirks, 463 U.S. at 662, it makes perfect sense to permit the 


                                                     

       6    Warde’s use of friendship to find the evidence of intent to benefit sufficient 
does not prove otherwise. See 151 F.3d at 49. Warde teaches only that such evidence 
is relevant and may even be sufficient in an appropriate case. It nowhere suggests 
that it is necessary. Cf. S.E.C. v. Payton, 219 F. Supp. 3d 485, 490 (S.D.N.Y. 2016) 
(finding evidence of tipper’s intent to benefit the tippee sufficient where tipper gave 
tippee a Post‐It note with the stock ticker symbol, told the tippee they “could make 
some money on” the stock, and said the stock was a “good opportunity”), aff’d, 2018 
          
WL 832917 (2d Cir. Feb. 13, 2018) (summary order). 

                                                        23 
government to prove a personal benefit with objective evidence of the tipper’s 

intent, without requiring in every case some additional evidence of the tipper‐

tippee relationship. Cf. United States v. Falcone, 257 F.3d 226, 230 (2d Cir. 2001) 

(Sotomayor, J.) (explaining that “the key factor” in proving a personal benefit 

is “the tipper’s intent in providing the information”). For example, suppose a 

tipper discloses inside information to a perfect stranger and says, in effect, 

you can make a lot of money by trading on this. Under the dissent’s approach, 

this plain evidence that the tipper intended to benefit the tippee would be 

insufficient to show a breach of the tipper’s fiduciary duty to the firm due to 

the lack of a personal relationship. Dirks and Warde do not demand such a 

result. Rather, the statement “you can make a lot of money by trading on 

this,” following the disclosure of material non‐public information, suggests an 

intention to benefit the tippee in breach of the insider’s fiduciary duty.  

      We are not persuaded by our dissenting colleague’s arguments to the 

contrary. The dissent contends that proof that the tipper had an intent to 

benefit the tippee does not prove that the tipper truly “received” a personal 

benefit. See Dissent, slip op. at 13. The dissent would evidently have there be 

proof of something more concrete. However, as we have explained, it is 


                                           24 
       
settled law that personal benefits may be indirect and intangible and need not 

be pecuniary at all. The tipper’s intention to benefit the tippee proves a breach 

of fiduciary duty because it demonstrates that the tipper improperly used 

inside information for personal ends and thus lacked a legitimate corporate 

purpose. That is precisely what, under Dirks, the personal benefit element is 

designed to test. See 463 U.S. at 662. Is evidence that an insider intended to 

benefit an outsider with valuable confidential information any less probative 

of the absence of a legitimate corporate purpose than evidence that the tippee 

gave the tipper trivialities like shellfish and a gift card? See Jiau, 734 F.3d at 

153.7  

          The dissent argues that its formulation is more faithful to the personal 

benefit standard because evidence of a relationship suggesting an intent to 

benefit the tippee “provides reason to believe that the tipper benefits by 


                                                        

           In any event, even assuming arguendo that a more concrete benefit is 
          7

required, the tipper’s intention to benefit the tippee would still be an appropriate 
personal benefit. A tipper’s disclosure of valuable confidential information with the 
intent to benefit the tippee can satisfy the personal benefit requirement because it 
can allow for the inference that the tipper has not acted simply out of the goodness 
of his heart, but because he expects to receive some future benefit. Cf. Obus, 693 F.3d 
at 292 (finding evidence of personal benefit sufficient where tipper “hoped to curry 
         
favor with his boss”).  

                                                           25 
benefitting, since the tipper is understood as contributing to a relationship 

from which both tipper and tippee benefit,” a rationale that does not apply 

where there has been no proof of a relationship. Dissent, slip op. at 16. We 

disagree. That rationale would justify a personal benefit in the form of a 

relationship suggesting an intention to benefit both tipper and tippee, from 

which it is straightforward to infer that the tipper personally benefited from 

the tip. But what Dirks in fact refers to is an intention to benefit the tippee 

alone. See 463 U.S. at 664. Whichever way Dirks is read, it recognizes that 

purposely benefitting the tippee with inside information proves that the 

tipper has received a personal benefit in breach of a fiduciary duty. The 

question is whether Dirks requires that to be proved with evidence of a 

relationship or not. We think it clear that the answer is no. And although few 

reported decisions have relied on the intent to benefit theory, its legitimacy 

has until today been uncontroversial. To take an example close to home, it 

featured in the jury instructions in this very case, see Tr. 3191, and no objection 

was raised, nor was any challenge to this language pressed on appeal.   

      Finally, we are warned that this approach creates a “subjective” test 

and allows for convictions based on sheer speculation into the tipper’s 


                                           26 
       
motives. See Dissent, slip op. at 10–11, 21–22. These fears are unwarranted. 

Intent elements are everywhere in our law and are generally proved with 

circumstantial evidence. See, e.g., United States v. Heras, 609 F.3d 101, 106 (2d 

Cir. 2010) (“The law has long recognized that criminal intent may be proved 

by circumstantial evidence alone.”); United States v. Salameh, 152 F.3d 88, 143 

(2d Cir. 1998) (“[A]s a general rule most evidence of intent is circumstantial.”). 

Insider trading is no different. A factfinder may infer the tipper intended to 

benefit the tippee from the sort of objective evidence that is commonly offered 

in insider trading cases. To return to the example above, the statement “you 

can make a lot of money by trading on this” is strong circumstantial evidence 

of the tipper’s intention to benefit the tippee. And the requirement of proof 

beyond a reasonable doubt remains a formidable barrier to convictions 

resting on speculation. See United States v. Torres, 604 F.3d 58, 66 (2d Cir. 2010).  

      We are thus satisfied that the personal benefit element can be met by 

evidence that the tipper’s disclosure of inside information was intended to 

benefit the tippee. And as is clear from the purpose of the personal benefit 

element, the “broad definition of personal benefit set forth in Dirks,” and the 




                                           27 
       
variety of benefits we have upheld, the evidentiary “bar is not a high one.” 

Obus, 693 F.3d at 292. 

      B. This Court’s Decision in Newman  

      It is against that background that we must assess how Newman affected 

this Court’s insider trading law. The central question in Newman was an issue 

of scienter on which our district courts had been split: whether a tippee must 

be aware, not only that the tipper breached a fiduciary duty in disclosing 

inside information, but also that the tipper received a personal benefit. 

Newman, 773 F.3d at 447–51. The Court persuasively explained that both were 

required. Id. at 449 (“[A] tippee’s knowledge of the insider’s breach 

necessarily requires knowledge that the insider disclosed confidential 

information in exchange for personal benefit.”). This important teaching of 

Newman is not before us. We observe that, unlike the defendants in Newman, 

Martoma received confidential information directly from the tipper, and he 

does not claim that he was unaware of any personal benefit Dr. Gilman 

received. Cf. id. at 448 (“In Jiau, the defendant knew about the benefit because 

she provided it.”).  




                                         28 
       
      Newman’s second holding is the focus of this appeal. After resolving the 

scienter question, Newman considered the sufficiency of the personal benefit 

evidence for two tippers, where the government relied chiefly on evidence 

that they were friendly with their tippees. The first tipper and tippee were not 

“close” friends but “had known each other for years, having both attended 

business school and worked at Dell together,” and the tippee had provided 

modest “career advice and assistance” to the tipper. Id. at 452. The second 

tipper and tippee were “family friends” that “had met through church and 

occasionally socialized together.” Id. The government argued that these 

relationships were “sufficient to prove that the tippers derived some benefit 

from the tip.” Id. 

      The Newman panel rejected the government’s argument, holding that 

the personal benefit “standard, although permissive, does not suggest that the 

Government may prove the receipt of a personal benefit by the mere fact of a 

friendship, particularly of a casual or social nature.” Id. As the Newman Court 

reasoned, if that were enough, then “practically anything would qualify,” and 

“the personal benefit requirement would be a nullity.” Id. And in the sentence 




                                         29 
       
that forms the basis of Martoma’s argument on appeal, Newman stated as 

follows:  

             To  the  extent  Dirks  suggests  that  a  personal  benefit 
             may be inferred from a personal relationship between 
             the  tipper  and  tippee,  where  the  tippee’s  trades 
             ‘resemble trading by the insider himself followed by 
             a gift of the profits to the recipient,’ we hold that such 
             an inference is impermissible in the absence of proof 
             of a meaningfully close personal relationship . . . .  
         
Id. at 452 (citation omitted) (quoting Dirks, 463 U.S. at 664). On the facts before 

it, the Newman Court found that standard had not been satisfied. Id. at 452–53. 

      Martoma focuses on this single sentence of Newman to argue that a jury 

may not infer that a tipper received a personal benefit from gifting 

confidential information in the absence of a “meaningfully close personal 

relationship.” The term “meaningfully close personal relationship” is new to 

our insider trading jurisprudence, and, viewed in isolation, it might admit 

multiple interpretations. But Newman provided substantial guidance. 

Immediately after introducing the “meaningfully close personal relationship” 

concept, Newman held that it “requires evidence of ‘a relationship between the 

insider and the recipient that suggests a quid pro quo from the latter, or an 

intention to benefit the [latter].’” Newman, 773 F.3d at 452 (quoting Jiau, 734 


                                            30 
       
F.3d at 153 (quoting Dirks, 463 U.S. at 664)). As explained above, each of these 

is an independently sufficient basis to infer a personal benefit under Dirks and 

its progeny. See, e.g., Jiau, 734 F.3d at 153 (quid pro quo‐like relationship). In 

other words, Newman cabined the gift theory using two other freestanding 

personal benefits that have long been recognized by our case law.8 And 

although the dissent urges in strong terms that this reading is mistaken or 

even improper, its dispute is in truth with the plain language of Dirks, as 

construed by Warde. We do no more than read literally Newman’s own 

explanation of its novel standard in light of these decisions, thereby fulfilling 

our legitimate function to construe and give effect to prior panel decisions. 

       With that understanding of Newman, we conclude that the personal 

benefit jury instructions in Martoma’s trial, issued prior to that decision, were 


                                                     

       8  Our cases applying Dirks demonstrate that the government can prove a 
personal benefit in several ways that do not require proof of any sort of personal 
relationship. Consider the underling who disclosed inside information to “curry 
favor with his boss,” see Obus, 693 F.3d at 292, or the tipper’s admission into an 
investment club that yielded the possibility of future benefits that were never 
realized, see Jiau, 734 F.3d at 153, or the tipper’s receipt of a cell phone, gift card, and 
various foodstuffs from the tippee, see id. In none of these situations was the 
government required to show any degree of personal closeness between tipper and 
tippee. Newman, with its focus on the gift theory, does not require a different result 
        
in these cases. 

                                                        31 
erroneous. The instructions allowed the jury to find a personal benefit based 

solely on the conclusion that Dr. Gilman tipped Martoma in order to 

“develop[] or maintain[] . . . a friendship.” Under Newman, this articulation of 

the gift theory is incomplete. A properly instructed jury would have been 

informed that it could find a personal benefit based on a “gift of confidential 

information to a trading relative or friend” only if it also found that Dr. 

Gilman and Martoma shared a relationship suggesting a quid pro quo or that 

Dr. Gilman intended to benefit Martoma with the inside information. But, of 

course, there was no error in the district court’s instructions that the jury 

could also find a personal benefit based on either of those two factors alone, 

i.e., if it concluded that Dr. Gilman disclosed confidential information “with 

the intention of conferring a benefit on Mr. Martoma,” or “with the intention 

of benefiting [himself] in some manner.” See Tr. 3191. Each of these personal 

benefits is unaffected by Newman’s interpretation of the gift theory, and 

neither requires proof that Dr. Gilman and Martoma share any type of 

“personal relationship.” 

      Although the jury instructions were inaccurate, we conclude that the 

error did not affect Martoma’s substantial rights. See Nouri, 711 F.3d at 139–40. 


                                          32 
       
The government produced compelling evidence that Dr. Gilman, the tipper, 

“entered into a relationship of quid pro quo” with Martoma. See Jiau, 734 F.3d 

at 153. Dr. Gilman, over the course of approximately 18 months and 43 paid 

consultation sessions for which he billed $1,000 an hour, regularly and 

intentionally provided Martoma with confidential information from the 

bapineuzumab clinical trial. Martoma kept coming back, specifically 

scheduling consultation sessions so that they would occur shortly after the 

safety monitoring committee meetings, when Dr. Gilman would have new 

information to pass along. Starting at least in August 2007, Dr. Gilman would 

reschedule his conversations with Martoma if he had no new information to 

reveal at the time they were scheduled to meet. By that point, the consulting 

relationship between Dr. Gilman and Martoma involved no legitimate service, 

see Dissent, slip op. at 21; as Dr. Gilman testified at trial, “the purpose of those 

consultations was for [him] to disclose to [Martoma] confidential information 

about the results . . . of the last Safety Monitoring Committee [meeting].” Tr. 

1274. And because Martoma continued to see Dr. Gilman to receive 

confidential information, Dr. Gilman continued to receive consulting fees. The 

fact that Dr. Gilman did not specifically bill for his July 17 and 19, 2008 


                                           33 
       
conversations with Martoma in which Dr. Gilman divulged the final drug 

efficacy data is also of no moment because, as he admitted at trial, doing so 

“would [have been] tantamount to confessing that [he] was . . . giving 

[Martoma] inside information.” Tr. 1918. In the context of their ongoing 

“relationship of quid pro quo,” Dr. Gilman’s disclosures of confidential 

information were designed to “make good on the substantial pecuniary 

benefit he had already earned,” Dirks, 463 U.S. at 663, and as a result, “it is 

clear beyond a reasonable doubt that a rational jury would have found 

[Martoma] guilty absent [any] error.” Mahaffy, 693 F.3d at 136 (internal 

quotation marks omitted).   

      The dissent argues that under our analysis, a fact‐finder must always 

find that tipper and tippee had a quid pro quo‐like relationship whenever a tip 

is exchanged within a paid consulting relationship. Dissent, slip. op. at 21. 

Not so. We merely hold that on the compelling facts of this case, it is clear 

beyond a reasonable doubt that a properly instructed jury would have found 

Martoma guilty. Nor does our decision mean that a tipper who accidentally or 

unknowingly reveals inside information can be found guilty. See id. at 16. 

Such a tipper would be protected by the requirement that the tipper know (or 


                                          34 
       
is reckless in not knowing) that the information is material and non‐public, see 

Obus, 693 F.3d at 286, or by the requirement that the tipper expect the tippee 

to trade, see United States v. Gansman, 657 F.3d 85, 92 (2d Cir. 2011). 

                                        II.          

       We next turn to Martoma’s challenge to the sufficiency of the personal 

benefit evidence and whether, “evaluating . . . the evidence in the light most 

favorable to the government,” a rational jury could have found Martoma 

guilty of insider trading. See Coplan, 703 F.3d at 62. As an initial matter, it 

follows from our conclusion that the faulty jury instructions were harmless 

because of the compelling evidence that Dr. Gilman and Martoma shared a 

relationship suggesting a quid pro quo that this evidence was also sufficient to 

support his conviction. In particular, the jury was free to place no weight on 

the fact that Dr. Gilman did not bill Martoma for the July 17 and 19, 2008 

sessions. We reiterate, however, that while the government presented 

compelling evidence on this point, the evidentiary bar is “modest.” Jiau, 734 

F.3d at 153.  

       Moreover, even if a jury were inclined to accept Martoma’s argument 

that there was no quid pro quo‐like relationship because Dr. Gilman did not bill 


                                              35 
        
Martoma for two key sessions, a rational jury could nonetheless find that Dr. 

Gilman personally benefited by disclosing inside information with the 

“intention to benefit” Martoma. See Dirks, 463 U.S. at 664. We think a jury can 

often infer that a corporate insider receives a personal benefit (i.e., breaches 

his fiduciary duty) from deliberately disclosing valuable, confidential 

information without a corporate purpose and with the expectation that the 

tippee will trade on it. See id. at 659 (explaining that “insiders [are] forbidden 

by their fiduciary relationship” from giving inside information “to an outsider 

for the . . . improper purpose of exploiting the information for their personal 

gain”); cf. Salman, 137 S. Ct. at 428 (recognizing that where a tipper discloses 

information with the “expectation that [the recipient will] trade on it,” the 

information is “the equivalent of . . . cash”). Here, as previously noted, Dr. 

Gilman knew that Martoma was an investment manager who was seeking 

information on which to base securities trading decisions. And Dr. Gilman 

plainly understood the valuable nature of the information about the 

bapineuzumab clinical trial, as Martoma had previously paid him $1,000 per 

hour over the course of 43 consultations to convey his knowledge on the 

subject, and had visited Dr. Gilman in his Ann Arbor office to receive the key 


                                          36 
       
drug efficacy results firsthand. From these facts, a reasonable jury could infer 

that Dr. Gilman personally benefited by conveying inside information about 

the trial with the purpose of benefiting Martoma, even if it was not persuaded 

that the two had a relationship suggesting a quid pro quo (or a personal 

relationship, for that matter).9 See Dirks, 463 U.S. at 667.  

      For the foregoing reasons, we hold that “a rational trier of fact could 

have found the essential elements of the crime [of insider trading] beyond a 

reasonable doubt.” Coplan, 703 F.3d at 62 (quoting Jackson, 443 U.S. at 319).10  


                                                    

      9   As this discussion demonstrates, the dissent’s concern that intent to benefit 
can be shown only with subjective evidence or speculation is unfounded. See supra at 
26–27. We conclude that the evidence was sufficient to infer that Dr. Gilman 
intended to benefit Martoma based, not on “subjective” evidence or speculation, but 
on the circumstantial evidence surrounding the tip.  
 
       10 We further find that even if the district court erroneously excluded the 

testimony of Steven Cohen under Federal Rule of Evidence 804(b)(1), such error was 
harmless because much of the testimony was inculpatory. See United States v. 
Dukagjini, 326 F.3d 45, 61 (2d Cir. 2003) (“In order to uphold a verdict in the face of 
an evidentiary error, it must be ‘highly probable’ that the error did not affect the 
verdict.” (quoting United States v. Forrester, 60 F.3d 52, 64 (2d Cir. 1995)). Cohen’s 
testimony before the SEC described Martoma as having played a substantial role in 
his decision both to accumulate large positions in Elan and Wyeth, and then to sell 
them off. J.A. 91–92, 96–97. This was consistent with other trial evidence that 
Martoma received credit for SAC’s trades in those companies. Tr. 497–99. It is 
therefore highly improbable that Cohen’s vague statements that Martoma told him 
that he was “getting uncomfortable with the Elan position,” J.A. 95, and that he 
        
heard that Martoma’s reasons for being uncomfortable were “normal” and 

                                                       37 
                                                        CONCLUSION  

       We have considered Martoma’s remaining arguments and find them 

without merit.  Accordingly, we AFFIRM the judgment of the district court.  




                                                     
        
“typical,” J.A. 97, would have affected the jury’s verdict. 

                                                           38 
 1   POOLER, Circuit Judge: 

 2         I respectfully dissent. Last year, my colleagues filed an opinion in this 

 3   matter in which they abrogated our prior decision in United States v. Newman, 773 

 4   F.3d 438, 452 (2d Cir. 2014). They declared that a non‐insider could be convicted 

 5   of insider trading on a gift theory even if she did not have a meaningfully close 

 6   personal relationship with the insider from whom she received the confidential 

 7   information. See United States v. Martoma, 869 F.3d 58, 69 (2d Cir. 2017). Applying 

 8   this reasoning to the case at hand, they held that the jury instructions permissibly 

 9   allowed for conviction based on speculation about Dr. Gilman’s desire to be 

10   friends with Martoma. I dissented from that opinion because it improperly 

11   abrogated a prior panel decision without en banc review or an intervening 

12   Supreme Court precedent, undermined the personal benefit rule central to 

13   holding corporate outsiders liable for insider trading, and approved of a 

14   conviction based on erroneous jury instructions that affected Martoma’s 

15   substantial rights. 

16         My colleagues now issue a modified opinion. In it, they purport to agree 

17   that our precedent prevents a jury from being charged with inferring that a tip 

18   was given as a gift unless it finds that there was a meaningfully close personal 



                                              1 
 1   relationship between the tipper and the tippee. They no longer declaim Newman. 

 2   They even agree that the jury instructions were in error. 

 3         But these apparent concessions are semantic rather than substantial. My 

 4   colleagues also attempt to redefine “meaningfully close personal relationship” in 

 5   subjective rather than objective terms, rendering Newman a relic. To provide 

 6   support for this move, they improperly construe binding authority. They then 

 7   hold that the erroneous jury instructions were harmless since the jury could have 

 8   convicted based on a different theory. 

 9         The majority’s attempt to undercut the meaningfully close personal 

10   relationship requirement is in derogation of circuit precedent and unnecessary to 

11   arrive at their disposition. Only by abrogating Newman could my colleagues 

12   announce a new rule that a jury can infer a personal benefit based on a 

13   freestanding “intention to benefit” and that this “intention to benefit” is at the 

14   core of the meaningfully close personal relationship standard. Slip op. at 22‐28, 

15   30‐31. Today’s opinion must be interpreted consistently with the rule that, as a 

16   three‐judge panel, we are unable to abrogate prior circuit decisions. See In re 

17   Zarnel, 619 F.3d 156, 168 (2d Cir. 2010) (“This panel is bound by the decisions of 

18   prior panels until such time as they are overruled either by an en banc panel of 



                                               2 
 1   our Court or by the Supreme Court.”) (internal quotation marks omitted). 

 2   Newman and a consistent line of cases preceding it make clear that a 

 3   meaningfully close personal relationship cannot be proven without objective 

 4   evidence about the nature of the tipper‐tippee relationship. Bare speculation into 

 5   insiders’ motives has always been insufficient; it remains so today in spite of the 

 6   majority’s dicta. 

 7            Therefore, I continue to respectfully dissent. 

 8    

 9       I.      Gifts and the Law of Insider Trading 

10            Dirks, the foundational case on holding a non‐insider liable for insider 

11   trading, established that a jury’s “initial inquiry” must be whether a corporate 

12   insider passed on information to the non‐insider “for personal advantage” rather 

13   than for the advantage of shareholders. Dirks v. S.E.C., 463 U.S. 646, 662‐63 

14   (1983). Making the inquiry into “whether the insider receives a direct or indirect 

15   personal benefit” by disclosing confidential information “requires courts to focus 

16   on objective criteria.” Id. at 663. The question for a finder of fact is not whether 

17   the insider wished ill on shareholders or wished good on the tippee, but whether 

18   she received something in return for her tip. 



                                                 3 
 1          As the Supreme Court explained,1 making objective evidence of a personal 

 2   benefit a prerequisite to holding a non‐insider tippee liable serves several 

 3   purposes. It creates “a guiding principle for those whose daily activities must be 

 4   limited and instructed by the SEC’s inside‐trading rules” so that participants in 

 5   securities markets are not left to the whims of prosecutorial enforcement 

 6   priorities. Dirks, 463 U.S. at 664. It protects “persons outside the company such as 

 7   an analyst or reporter who learns of inside information” from the threat of 

 8   prosecution for uncovering information about securities issuers just because they 

 9   also traded on it. Id. at 664 n.24 (italics omitted). It limits the government’s ability 

10   to hold non‐insiders liable when insiders “mistakenly think…information 

11   already has been disclosed or that it is not material enough to affect the market.” 

12   Id. at 662. 

13          Restricting proof of a personal benefit to objective evidence avoids turning 

14   the rule into a mere formality. Absent objective evidence, a slip of the tongue 

15   might be presented to a jury as a purposeful tip with a good cover story, an off‐

16   the‐record comment to a trusted reporter might be portrayed as a means of 




     1 And as I explained in my previous dissent. See Martoma, 869 F.3d at 75‐78 
     (Pooler, J., dissenting). 

                                                4 
 1   bribing a journalist for favorable coverage. The difference between guilty and 

 2   innocent conduct would be a matter of speculation into what a tippee knew or 

 3   should have known about the tipper’s intent. A trader, journalist, or analyst 

 4   attempting to avoid running afoul of criminal law would have little to guide her 

 5   behavior. The conservative thing to do would be to avoid seeking inside 

 6   information too aggressively, even if the whole market could benefit from such 

 7   investigation. Those who decided to cultivate insider sources would risk 

 8   prosecution in any case, so they might have fewer scruples about compensating 

 9   their sources and trading on the information they purchased. 

10         What does objective evidence of a personal benefit consist of? In the easiest 

11   case, a tippee has paid the insider for the coveted tidbit. If the government can 

12   adduce evidence indicating that money changed hands, it has established all of 

13   the objective facts needed to infer that an insider personally benefitted by 

14   tipping. In the presence of an obvious quid pro quo, no further facts about the 

15   nature of the tipper‐tippee relationship will be needed. The insider has 

16   effectively made the “secret profits” that securities law has prohibited since its 

17   inception, but by selling information to a trader rather than trading on it herself. 

18   In re Cady, Roberts & Co., 40 S.E.C. 907, 916 n.31 (1961); see also United States v. 



                                                 5 
 1   O’Hagan, 521 U.S. 642, 653 (1997) (characterizing misappropriation as an insider 

 2   “secretly converting the [corporation’s] information for personal gain”). 

 3         The majority rightly points out that “[t]he tipper’s personal benefit need 

 4   not be pecuniary in nature.” Slip op. at 21; see also id. at 25. But that does not 

 5   obviate the requirement that it be provable via “objective evidence.” In‐kind 

 6   compensation in goods or services given to the tipper may also constitute a 

 7   personal benefit, and can be established in court in much the same way monetary 

 8   compensation can, i.e. with objective evidence pointing to the goods or services 

 9   received. See, e.g., United States v. Jiau, 734 F.3d 147, 153 (2d Cir. 2013) (discussing 

10   “an iPhone, live lobsters, a gift card, and a jar of honey”). The government can 

11   also prove a benefit on the theory that the tipper received potentially profitable 

12   social connections, such as admission into an investment club, so long as the 

13   prosecution’s case relies on evidence of these connections and their potential 

14   value to the tipper. Id. 

15         When the alleged benefit to the tipper is less concrete, objective evidence 

16   about the nature of the relationship between tipper and tippee takes on more 

17   importance in identifying the benefit. For instance, unlike with money, goods, 

18   services, and connections, one cannot directly trace a “reputational benefit that 



                                                6 
 1   will translate into future earnings.” Dirks, 463 U.S. at 663. Instead, one must draw 

 2   upon circumstantial evidence about the power of a tippee to materially benefit 

 3   someone in the tipper’s position and the inclination of a tippee to view the tipper 

 4   in a better light based on the tipper’s provision of inside information. Evidence 

 5   about the tipper‐tippee relationship will make these conclusions easier, as 

 6   illustrated by the facts of S.E.C. v. Obus, 693 F.3d 276 (2d Cir. 2012). In that case, 

 7   we concluded that it was sufficient that the tipper, an employee of a hedge fund 

 8   that “was a large holder” of the stock in question, “hoped to curry favor with his 

 9   boss,” the tippee, who was the principal of that hedge fund. Id. at 280, 292. 

10   Bosses, of course, have substantial say over subordinates’ future earnings, and 

11   the boss of a hedge fund trading in a particular stock is likely to value employees 

12   that can get him information about that stock. 

13         More directly on point, if the government fails to put forward evidence of 

14   any particular quo that was provided in exchange for the quid of inside 

15   information, it can still establish objective facts that point to a “relationship 

16   between the insider and the [tippee] that suggests a quid pro quo.” Dirks, 463 U.S. 

17   at 664 (emphasis added). That is, an apparently gratuitous tip can reasonably be 

18   understood as recompense for past benefits or as a means of keeping a good 



                                                7 
 1   thing going so long as there is objective evidence of a history of mutually 

 2   enriching exchanges or favors between tipper and tippee. 

 3         The personal benefit rule is also satisfied by other “relationships between 

 4   the insider and the recipient” that “suggest an intention to benefit the particular 

 5   recipient” even when the insider receives no immediately discernible 

 6   compensation. Id. In particular, as relevant here, an apparently uncompensated 

 7   tip can be said to “resemble trading by the insider himself followed by a gift of 

 8   the profits to the recipient” when it is given to a “trading relative or friend.” Id.; 

 9   see also Salman v. United States, 137 S. Ct. 420, 427‐28 (2016). Friends and relatives 

10   tend to internalize each other’s interests, see Transcript of Oral Argument at 8, 

11   Salman v. United States, 137 S. Ct. 420 (2016) (No. 15‐628) (“[T]o help a close 

12   family member [or friend] is like helping yourself.”), to give each other things of 

13   value to demonstrate care, or to commit acts of generosity with the assumption 

14   that the other would do the same in a rough sort of quid‐pro‐quo.2 For any of 


     2 Following Newman’s suggestion, the majority holds that a jury could conclude 
     that tipper and tippee shared a meaningfully close relationship so long as they 
     shared a relationship suggesting quid pro quo. Slip op. at 30‐31 (citing Newman, 
     773 F.3d at 452). But, as the majority rightly points out, Dirks and subsequent 
     cases established that a relationship suggesting quid pro quo itself can itself give 
     rise to the inference of a personal benefit to the tipper, without any need to 
     determine whether it gives rise to the intermediate inference of a meaningfully 
     close personal relationship. Slip op. at 30. It would make for a less confusing bit 
                                                8 
 1   these reasons, a tipper can be said to benefit himself by giving something 

 2   valuable to somebody with who he shares a “meaningfully close personal 

 3   relationship.”3 Newman, 773 F.3d at 452. Without objective evidence of such a 

 4   relationship, however, the inference that a gratuitous tip functioned as a gift will 

 5   not be available. Newman made clear that the “gift theory” is not applicable to 

 6   casual acquaintances or mere members of the same club, church, or alumni 

 7   association—or, it should go without saying, to perfect strangers—at least not 

 8   without additional evidence indicating meaningful closeness. 773 F.3d at 452‐55. 

 9   Other boundaries of the concept of meaningful closeness remain to be 

10   developed. See Salman, 137 S. Ct. at 429 (“…there is no need for us to address 

11   those difficult cases today…”). 

12          



     of doctrine to cleanly separate quid‐pro‐quo and meaningfully close personal 
     relationships, and I do not think Newman requires conflating them. But the 
     majority’s interpretation is consistent with Newman, and, in any case, a jury can 
     infer personal benefit from the former whether or not it gives rise to an inference 
     of the latter. 
     3 Salman made clear that the tipper need not also “receive something of 
     pecuniary or similarly valuable nature in exchange for a gift to family or 
     friends.” 137 S. Ct. at 428 (internal quotation marks omitted). While my 
     colleagues earlier opinion read Salman to have eliminated the meaningfully close 
     personal relationship standard entirely, Martoma, 869 F.3d at 68‐71, they now 
     agree that that aspect of Newman remains good law. 

                                               9 
 1       II.      The Majority’s Error 

 2             Last year the majority attempted to rewrite this doctrine explicitly. Today 

 3   they attempt to do so more subtly. In their now withdrawn opinion, they held 

 4   that a gratuitous tip could be understood as beneficial to the tipper so long as a 

 5   jury concludes that a tipper expects the tippee will trade on it. Martoma, 869 F.3d 

 6   at 70‐71. Now they hold that an uncompensated tip can be found to personally 

 7   benefit the tipper so long as the jury concludes that the tipper intended to benefit 

 8   the tippee. Slip op. at 22‐28. All that “meaningfully close personal relationship” 

 9   means, they inform us, is a tipper‐tippee pairing in which the tipper has such an 

10   intention.4 Id. at 30‐31. 

11             This interpretation would eliminate the rule that has been with us since 

12   Dirks that the government must prove objective facts indicating that the tipper 

13   benefitted from her relationship with the tippee. On the majority’s proposal, the 

14   prosecution could pile up insinuations about the tipper’s subjective 

15   understanding of the purpose of the tip, and the jury would be charged with 




     4 As discussed supra in note 2, the majority, following Newman’s suggestion, 
     holds that a relationship suggesting a quid pro quo is also a meaningfully close 
     personal relationship. I do not find this part of their analysis objectionable 
     (except in the sense discussed in note 2). 

                                                 10 
 1   resting their inferences about her benefit on those wobbly foundations. The only 

 2   objective facts the government would have to prove would be the 

 3   communication of material non‐public information. All of the protections of the 

 4   personal benefit rule—a clear guide for conduct, preventing liability for slip ups 

 5   and other innocent disclosures—would erode. 

 6         It is good news, then, that binding precedent stands for the opposite 

 7   principle. The only time Dirks refers to an “intention to benefit” is when it 

 8   discusses the need to prove “a relationship between the insider and the recipient 

 9   that suggests…an intention to benefit the particular recipient.” 463 U.S. at 664 

10   (emphasis added). Reading “intention to benefit” out of context, my colleagues 

11   assert that, under Dirks, an intention can be inferred without any objective 

12   evidence about relationships. Slip op. at 21. But Dirks does not say that, and it has 

13   never been applied to allow such a freestanding inference of intent in this Circuit 

14   or elsewhere. Salman, 137 S. Ct. at 427 (applying gift theory to sibling 

15   relationship) Jiau, 734 F.3d at 153 (discussing gift theory as relationship‐based 

16   before finding quid pro quo); Obus, 693 F.3d at 285 (discussing “trading relative 

17   or friend” standard); United States v. Bray, 853 F.3d 18, 26‐27 (1st Cir. 2017) 

18   (“good friends”); United States v. Parigian, 824 F.3d 5, 16 (1st Cir. 2016) (friendship 



                                               11 
 1   and quid pro quo); S.E.C. v. Rocklage, 470 F.3d 1, 7 n.4 (1st Cir. 2006) (siblings); 

 2   S.E.C. v. Sargent, 229 F.3d 68, 77 (1st Cir. 2000) (“reconciliation” between friends 

 3   and reputational benefit); S.E.C. v. Maio, 51 F.3d 623, 632‐33 (7th Cir. 1995) 

 4   (exchange of favors within a friendship); S.E.C. v. Yun, 327 F.3d 1263, 1280 (11th 

 5   Cir. 2003) (“a friend and frequent partner in real estate deals”).  

 6         S.E.C. v. Warde, 151 F.3d 42 (2d Cir. 1998), cited in the majority opinion, is 

 7   not to the contrary. Slip op. at 22‐23. In that case, “[t]he evidence showed that 

 8   Warde[, the tippee,] was a good friend of Edward Downe,” the tipper. Warde, 151 

 9   F.3d at 45 (emphasis added). We found that the “close friendship between Downe 

10   and Warde suggests that Downe’s tip was ‘inten[ded] to benefit’ Warde…” Id. at 

11   49 (emphasis added, brackets in original). Thus, we did not find that a 

12   freestanding “intention to benefit” would have been sufficient to prove Downe’s 

13   personal benefit. Instead, we followed the principle that an intention to benefit 

14   can only be inferred from objective facts about the nature of the relationship 

15   between tipper and tippee. Again, the majority extracts the phrase “intention to 

16   benefit” from its context, suggesting that the relationship between tipper and 

17   tippee did not matter when it was the central focus of our inquiry. 




                                               12 
 1          The majority offers an alternative interpretation in which the sentence at 

 2   issue in Dirks “effectively reads, ‘there may be a relationship between the insider 

 3   and the recipient that suggests a quid pro quo from the latter, or there may be an 

 4   intention to benefit the particular recipient.’” Slip op. at 23. Perhaps one could 

 5   read the sentence in that way in isolation, but doing so would certainly not be 

 6   “more consonant with Dirks as a whole” or with the subsequent case law relying 

 7   on Dirks. Id. The Dirks court included that sentence to provide examples of 

 8   “objective facts and circumstances that often justify…an inference” that “the 

 9   insider receive[d] a direct or indirect personal benefit from the disclosure.” Dirks, 

10   463 U.S. at 663‐64. It is difficult to understand why the Court would have 

11   mentioned an intention to benefit, which is a subjective fact, as an example of a 

12   personal benefit, which is an objective fact. Nearly as difficult to understand is 

13   why the Dirks court would have provided an intention to benefit a tippee as an 

14   example of a benefit to the tipper. Intending to benefit somebody is not in itself a 

15   benefit. That is, not unless one has reason to believe that the person with the 

16   intention to benefit benefits from the beneficiary’s benefit or one adopts the 

17   trivializing view of human psychology wherein everything any individual does 

18   is to benefit herself. 



                                              13 
 1         Perhaps the majority’s theory is that an intention to benefit a tippee is 

 2   circumstantial evidence that a tipper is receiving some other benefit by providing 

 3   the information. On this theory, so long as objective evidence would allow a jury 

 4   to infer that a tipper intended to benefit the tippee, the jury should be allowed to 

 5   infer from that inference that the tipper somehow benefitted by benefitting the 

 6   tippee without actually having to determine what that benefit might be. This 

 7   theory fails to deal with the fact that an intention to benefit is not itself an 

 8   “objective fact or circumstance,” as Dirks requires, but rather an inference drawn 

 9   from objective facts or circumstances. Additionally, this theory makes it difficult 

10   to understand why the Dirks court would have adopted the personal benefit test 

11   in the first place. If a jury can conclude that a tipper breached his duty so long as 

12   it concludes that she intended to benefit the tippee, why should it have to go 

13   through the tortuous process of concluding that the tipper received a personal 

14   benefit based on its conclusion that the tipper intended to benefit the tippee? 

15   Why should we care about the tipper’s benefit at all? 

16         At times the majority seems to suggest that Dirks does not really require 

17   proof of a personal benefit. Rather, the personal benefit test is mentioned merely 

18   as a guide to prosecutors regarding the sort of evidence that will help them 



                                                14 
 1   establish the tipper’s intention to benefit the tippee. Thus, when Dirks says that 

 2   “a breach of duty…depends in large part on the purpose of the disclosure,” it is 

 3   announcing the real test for a breach of the duty to shareholders. Id. at 662. 

 4   “Identifying personal benefits is…simply how courts and juries analyze breaches 

 5   of” this duty. Slip op. at 20. When the government can adduce other evidence 

 6   that a tipper “lacked a legitimate corporate purpose,” Slip op. at 25, then “it 

 7   makes perfect sense to permit the government to prove a personal benefit with 

 8   [only] objective evidence of the tipper’s intent.” Slip op. at 23‐24. 

 9         But Dirks is entirely unambiguous that “the test [for whether duty has 

10   been breached] is whether the insider personally will benefit, directly or 

11   indirectly, from his disclosure.” 463 U.S. at 662. Whatever the insider’s purpose 

12   in disclosing the information, “[a]bsent some personal gain [to the insider], there 

13   has been no breach of duty to stockholders.” Id. Nowhere does Dirks suggest that 

14   the need to prove personal benefit can be ignored simply because a tipper’s 

15   intent or purpose can be independently demonstrated.5 And Dirks expressly 


     5 I do not deny that “[i]ntent elements are everywhere in our law and are 
     generally proved with circumstantial evidence.” Slip op. at 27. I deny that one 
     can replace proof of personal benefit to the tipper with proof of the tipper’s 
     intention to benefit the tippee. As I discussed in my previous dissent, insider 
     trading law separately requires that the insider expect the tippee will trade on 
     the information, and this expectation can be proven with circumstantial 
                                               15 
 1   declaims the idea that “personal benefit” is merely a synonym for a tipper “not 

 2   act[ing] simply out of the goodness of his heart.” Slip op. at 25 n.7; Dirks, 463 U.S. 

 3   at 663 (stating that proof of personal benefit should not be focused on mind 

 4   reading). The personal benefit test may well be a way to get at a tipper’s purpose, 

 5   but it is the former and not the latter that the prosecution must prove. 

 6         None of these puzzles is presented if one reads the relevant sentence in 

 7   Dirks the way I have suggested. It is easy to understand why the Dirks court 

 8   would have mentioned a relationship suggesting an intention to benefit, an 

 9   objective circumstance, when it was providing examples of objective facts and 

10   circumstances. Unlike a standalone intention to benefit, a relationship suggesting 

11   an intention to benefit provides reason to believe that the tipper benefits by 

12   benefitting, since the tipper is understood as contributing to a relationship from 

13   which both tipper and tippee benefit. See supra at 8. And the focus on 

14   relationships rather than bare intentions fits neatly with Dirks’s cabining of the 

15   gift theory to disclosures to “trading relative[s] or friend[s].” 463 U.S. at 664. 




     evidence. See Martoma, 869 F.3d at 82 (Pooler, J., dissenting) (citing Obus, 693 F.3d 
     at 286‐87; United States v. Gansman, 657 F.3d 85, 92 (2d Cir. 2011)). The majority’s 
     approach comes close to conflating this element of insider trading liability and 
     the separate personal benefit test. 

                                               16 
 1         This cannot be so, my colleagues protest. They ask us to imagine a 

 2   situation where a tipper “discloses inside information to a perfect stranger and 

 3   says, in effect, you can make a lot of money by trading on this.” Slip op. at 27. 

 4   Wouldn’t it be absurd if this perfect stranger could not be held liable for insider 

 5   trading if he went ahead and traded on this information? No, it would not be. At 

 6   least, not if one takes the personal benefit rule seriously. Ex hypothesi, the 

 7   fictional tipper in their scenario receives absolutely nothing in return for his 

 8   disclosure, except, I suppose, the warmth that comes with knowing that 

 9   somebody else might have made some money because of his actions (or perhaps 

10   the schadenfreude that comes with knowing that shareholders were defrauded). 

11   But if those sorts of “benefits” were enough, then every disclosure of inside 

12   information without affirmative indication of a pure heart would be 

13   presumptively beneficial to the tipper. Dirks rejected that possibility, and every 

14   appellate court to have considered the issue, including us, has consistently done 

15   the same. That is the law whether we like or not, but, for what it’s worth, I see no 

16   reason to worry that truly random acts of enrichment can go unpunished. 

17         Even assuming arguendo that there was any ambiguity on the topic in our 

18   precedents, Newman removed it by requiring a “meaningfully close personal 



                                               17 
 1   relationship” in order to prove personal benefit via the gift theory. 773 F.3d at 

 2   452. In the majority’s withdrawn opinion, they candidly acknowledged that they 

 3   were abrogating Newman, relying on a justification for doing so that they no 

 4   longer advance. Martoma, 869 F.3d at 68‐70. Today they do not even attempt to 

 5   argue they can do so. Instead, they call into question settled law in non‐binding 

 6   dicta. Newman remains good law. 

 7          

 8      III.   The Jury Instructions 

 9         Turning to the case at hand, I agree with my colleagues’ updated view that 

10   the jury was erroneously instructed. However, in light of the foregoing, I 

11   disagree with their formulation of the proper instruction. A properly instructed 

12   jury would have instead been asked whether Dr. Gilman and Martoma shared a 

13   relationship suggesting a quid pro quo or were close enough friends that it 

14   would be reasonable to understand Dr. Gilman’s provision of information to 

15   Martoma as a gift. The jury could not conclude that their relationship was 

16   meaningfully close based on the mere possibility of a future friendship. Nor 

17   could it make a relationship‐independent inference about Dr. Gilman’s 

18   intentions, contrary to the majority’s dicta. That is because Newman’s 



                                              18 
 1   interpretation of the gift theory does “require[] proof that Dr. Gilman and 

 2   Martoma share[d] any type of personal relationship.” Slip op. at 32 (internal 

 3   quotation marks omitted). 

 4         Moreover, I disagree that the error in the jury instructions was harmless. 

 5   The majority rightly states that we can only find harmlessness in this context if 

 6   “it is clear beyond a reasonable doubt that a rational jury would have found the 

 7   defendant guilty absent the error.” United States v. Mahaffy, 693 F.3d 113, 136 (2d 

 8   Cir. 2012) (internal quotation marks omitted).6 This record provides plenty of 

 9   reasons to doubt that Dr. Gilman and Martoma shared a meaningfully close 

10   personal relationship. The government itself repeatedly denied that Dr. Gilman 



     6 As I discussed in my previous dissent, I would hold that the modified plain 
     error rule applies here. Martoma, 869 F.3d at 87‐88 (Pooler, J., dissenting). We 
     have long held that where “the source of an alleged jury instruction is a 
     supervening decision, we employ a modified plain error rule, under which the 
     government, not the defendant, bears the burden to demonstrate that the error 
     was harmless.” Mahaffy, 693 F.3d at 136 (internal quotation marks omitted). The 
     majority points out that multiple panels in this Circuit have called into question 
     the continued applicability of the modified plain error rule after Johnson v. United 
     States, 520 U.S. 461 (1997), without deciding the matter either way. Slip op. at 16 
     n.4. But Johnson did not provide any reason to abandon the well‐established 
     modified plain error rule. Johnson only “cautioned against any unwarranted 
     expansion of Rule 52(b),” which provides for plain error review in criminal 
     matters in which an issue has not been raised below. 520 U.S. at 466. The 
     modified plain error rule does not expand Rule 52(b). It merely allocates the 
     burden of proof, a matter on which Rule 52 is silent. 

                                              19 
 1   and Martoma had anything other than a “commercial, pecuniary relationship.” 

 2   Recording of Oral Argument at 34:18‐34:27, 26:27‐26:58, United States v. Martoma, 

 3   No. 14‐3599 (2d Cir. Oct. 28, 2015). Dr. Gilman testified that he shared almost 

 4   nothing about his personal life with Martoma and that Martoma acted friendlier 

 5   than Dr. Gilman thought appropriate for a professional relationship. Tr. at 1238, 

 6   1236. As the government itself pointed out to the district court, there is no 

 7   evidence that Martoma and Dr. Gilman ever interacted outside of their 

 8   consulting sessions. Recording of Oral Argument at 34:18‐34:27, United States v. 

 9   Martoma, No. 14‐3599 (2d Cir. Oct. 28, 2015). 

10         A reasonable jury could also have doubted whether the relationship 

11   between Dr. Gilman and Martoma suggested a quid pro quo. Dr. Gilman took no 

12   payment for the consulting sessions in which he provided the inside information 

13   at issue here, and there is no evidence in the record that his compensation before 

14   or after that session was higher than usual. He was in high demand as an expert 

15   and a researcher, so there is reason to doubt that he would have risked 

16   prosecution just to keep up his consulting relationship with SAC and Martoma. 

17   See Tr. at 1552‐60. A reasonable jury could have found a relationship suggesting a 

18   quid pro quo, but it was not required to. Ruling otherwise would lead to the 



                                              20 
 1   holding that whenever inside information is revealed within a paid consulting 

 2   relationship where other, legitimate services are rendered, a fact‐finder must 

 3   infer that the insider was paid to breach his duties. That rule would allow 

 4   convictions for erroneously revealed information or for information revealed 

 5   based on a misunderstanding about its materiality or its confidentiality. 

 6    

 7       IV.   Sufficiency of the Evidence 

 8          Because the jury instructions amount to reversible error, I would not reach 

 9   the sufficiency of the evidence question. But even were the majority correct that 

10   there was sufficient evidence here, it is incorrect and ill‐advised to go on to 

11   speculate that the jury could have inferred an intention to benefit merely because 

12   “a corporate insider…deliberately disclos[ed] valuable, confidential information 

13   without a corporate purpose and with the expectation that the tippee will trade 

14   on it.” Slip op. at 36. 

15          In addition to undermining Newman in the manner already discussed, this 

16   musing flirts with the possibility that the personal benefit test that goes back to 

17   Dirks may no longer be good law. The very reason the government must 

18   establish a personal benefit is to allow for the possible conclusion that the insider 



                                              21 
 1   provided information without a “corporate purpose.” Dirks, 463 U.S. at 654, 655 

 2   n.14. If the government can put forward evidence that an insider did not have a 

 3   corporate purpose in order to establish that the insider personally benefitted 

 4   from providing the information, it can convict based on circular reasoning. 

 5   “Personal benefit” would then no longer have any independent meaning. The 

 6   government would need only convince the jury to “read [the tipper’s] mind[],” 

 7   Dirks, 463 U.S. at 663. The tipper would need not have benefitted in any objective 

 8   sense so long as the prosecution could convince a jury that she was not thinking 

 9   of the corporation’s interest. Dirks stands for the opposite proposition.7 

10    

11                                     CONCLUSION 

12         Setting our disagreement about the harmfulness of the district court’s error 

13   to one side, my colleagues could have reached the conclusion they did by 




     7 The majority suggests that the abundance of objective evidence in this case 
     demonstrates that my concern about differentiating guilty from innocent conduct 
     based entirely on inferences about intent is “unfounded.” Slip op. 35 n.8. If so, 
     then Dirks’s and Newman’s similar concerns are also unfounded. see Dirks, 463 
     U.S. at 663; Newman, 773 F.3d at 452. Anyway, assuming arguendo that the 
     evidence here was more than sufficient, that fact alone does not mean that we 
     should endorse a rule that would allow for convictions based on speculation in 
     cases where the evidence is thinner or more ambiguous. See supra at 4‐5. 

                                              22 
1   following the path our precedent provides. They need only have held that the 

2   jury instructions were erroneous because they allowed for conviction absent 

3   objective evidence of a meaningfully close personal relationship but harmless 

4   because there was objective evidence of a relationship suggesting a quid pro quo. 

5   Instead, they have taken a detour to declare that subjective evidence could have 

6   worked as well. This detour calls into question well‐established principles of 

7   insider trading law that we have neither reason nor power to abrogate. 




                                            23